Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 11/16/2020. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yagihashi et al. (US PG Pub 2021/0206497).

Regarding claim 1, Yagihashi discloses:
A parachute device for drone, comprising: a container (18), having an opening disposed at a top (see fig 1) thereof, 5a power source (17), disposed on a bottom of the container (see fig 1); a base (bottom horizontal portion of 20), disposed on the power source; a parachute body (16), disposed on the base, being in a folded status; and an open-assist member (vertical portion of 20), disposed in the parachute body, wherein the open-assist member contacts the base and a center of an inner surface of the parachute body (see fig 1).

Regarding claim 2, Yagihashi discloses:
The parachute device for drone of claim 1, wherein the open-assist member is one of a pole (the vertical portion of 20 forms a cylindrical pole), an elastic support and a retractable part, one end of the open-assist member contacts the center of the inner surface of the parachute body, and another end of the open-assist member contacts the base (see fig 1).

Regarding claim 3, Yagihashi discloses:
The parachute device for drone of claim 2, wherein an altitude of the end of the open- 15assist member that contacts the center of the inner surface of the parachute body is lower than that of the opening of the container (see fig 1).

Regarding claim 4, Yagihashi discloses:
The parachute device for drone of claim 1, wherein the container is one of a hollow cylindrical container (see figs 1 and 2) or a hollow polygonal container.

Regarding claim 5, Yagihashi discloses:
The parachute device for drone of claim 1, wherein the container includes an upper 20cover (21) disposed at the top of the container for covering the opening.

Regarding claim 6, Yagihashi discloses:
The parachute device for drone of claim 1, wherein the power source is one of a spring, a chemical kit (see at least the gas generator of paragraph 0066) and a compressed gas device.

Regarding claim 7, Yagihashi discloses:
The parachute device for drone of claim 1, wherein the base is a U-shape base with a concave end facing toward the power source (see fig 1).

Regarding claim 8, Yagihashi discloses:
The parachute device for drone of claim 1, further including a plurality of parachute cords connecting the parachute body, wherein each of the plurality of parachute cords is fixed to one of the container and a body of the drone (see at least paragraph 0134, ref 2025).

Regarding claim 15, see the rejection of claim 1.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.

Regarding claim 16, see the rejection of claim 3. 

Regarding claim 17, Yagihashi discloses:
The method for opening a parachute of drone of claim 15, in the (f), further including: 25having the open-assist member to push the center of the inner surface of the parachute body to straighten a plurality of parachute cords connecting the parachute body to one of the container and a body of the drone (the open assist member pushes the parachute to an open status and the anchoring lines necessarily straighten).

Allowable Subject Matter
Claims 9-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644